Case 2:21-cr-00174-NBF Document 23 Filed 04/30/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

Vs. Criminal No. 21-174

WILLIAM KELLY PENN,

Defendant.

Nee Nee ee ee ee ee

CHANGE OF PLEA

AND NOW, the Defendant, William Kelly Penn,

in the above entitled case hereby withdraws his plea
of NOT GUILTY entered April 28, 2021, and now
pleads GUILTY to Count, in open court this 29%
day of April, 2021.

[ Mla Kell 4 But _ by hat

i
“ Defendant

f_ f—
CP
